IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-09-00242-CR

                         IN RE KENNETH RAY BROWN


                                 Original Proceeding


                           MEMORANDUM OPINION

       Kenneth Ray Brown’s petition for writ of mandamus is denied.   Brown’s

application for leave to file the petition is dismissed as moot.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Motion dismissed
Opinion delivered and filed August 5, 2009
Do not publish
[OT06]